Citation Nr: 1425263	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979, and from December 1990 to September 1991.  In addition, the Veteran has unverified service in a Reserve unit.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim file has since been transferred to the RO in Atlanta, Georgia.  

This issue was remanded by the Board in September 2011 for a travel board hearing as requested by the Veteran on several separate occasions.  In March 2012, however, the Veteran stated that he did not, in fact, desire a hearing; his request for a hearing is withdrawn.  38 C.F.R. § 20.704.  

These issue was most recently remanded by the Board for further development in December 2013.  


FINDING OF FACT

Hypertension is unrelated to an injury or event in service; was not manifested to a compensable degree within one year after the separation from service; and was not caused by or made worse by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in November 2011.  

This matter was most recently before the Board in December 2013, when the case was remanded to the VA RO in Atlanta, Georgia (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of obtaining a VA opinion pertaining to the etiology of the Veteran's hypertension.   

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).   VA examinations were conducted and VA opinions were provided in January 2013 and January 2014; the record does not reflect, that the examinations and opinions were inadequate for rating purposes.  The opinions were rendered by a medical professional following thorough physical examination and interview of the Veteran and review of the claims file.  The January 2013 VA examiner obtained an accurate history and listened to the Veteran's assertions, and the January 2014 VA examiner laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury, that is, either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Hypertension is defined by VA as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater; and isolated systolic hypertension is systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background and Analysis

Service treatment records show no indication of treatment for or a diagnosis of hypertension.  The Veteran's June 1979 report of medical examination for separation from service demonstrates no report of hypertension and the Veteran's blood pressure was recorded as 108/76.

In a March 1991 report of medical history, the Veteran reported that he did not have nor had he had a history of high or low blood pressure.  A June 1991 treatment note reported elevated blood pressure during treatment for pain in the right elbow.  

An October 1991 VA examination reported a blood pressure reading of 118/96.

Post-service treatment records demonstrate that the Veteran's high blood pressure was first addressed in May 1996; the Veteran was diagnosed with hypertension in August 1996.  

In a May 2008 statement, the Veteran's wife reported that her husband had trouble holding a full time job, in part, secondary to his high blood pressure.

In multiple statements in support of his claim, the Veteran has asserted that his hypertension either began in service or was secondary to pain as due to his service-connected disabilities.  See October 2008 Statement in Support of Claim; May 2009 VA-9 Substantive appeal.  

The evidence of record does not, however, indicate an incurrence of hypertension in service or within a year of separation from service.  A single episode of high blood pressure is noted in association with treatment for an unrelated disorder; however, hypertension was not noted at the time of that treatment or for years thereafter.  Continuous symptoms of hypertension are not demonstrated between the Veteran's discharge and his first diagnosis of hypertension.  Rather, the evidence suggests that the Veteran's hypertension was first incurred approximately five years after his last period of active service.

Following a January 2013 VA examination, in a January 2014 VA examiner's opinion, the VA examiner stated that, following a review of the Veteran's claim file, it was less likely than not that the Veteran's hypertension was caused by his service, or by his service-connected conditions; or aggravated by his chronic pain.  

The examiner explained that hypertension was a common disorder with multiple risk factors including increasing age, ethnicity, and family history.  

The examiner stated that there was evidence that acute pain could cause increased blood pressure, and also that chronic pain can be associated with increasing risk of hypertension independent of other risk factors, but that there was no evidence of causation. 

The VA examiner concluded that it was less likely than not that hypertension was caused by his service; was caused by service-connected disabilities; or was aggravated by chronic pain.  He explained that the Veteran had other well-established risk factors for hypertension; that association does not imply causation; and that there was no evidence of renal disease (secondary to his chronic use of pain medication) which may also cause hypertension, The examiner further supported his findings by stating that between the initial 1996 diagnosis and 2013, there was  no significant difference in the Veteran's hypertension, indicating no aggravations above the natural progression of the disease.  

The Board is cognizant of the Veteran's lay assertions that his hypertension is related to service or to his service-connected disabilities, as well as his wife's statement regarding the effects of the Veteran's hypertension on his ability to work.  However, neither the Veteran nor his wife are shown to possess the specialized education, training, or experience to determine that the Veteran had symptoms of hypertension in service or that his present diagnoses are due to such service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d at 1372.

The competent medical evidence demonstrates that it is less likely than not that the Veteran's hypertension is related to service or secondary to his service-connected disabilities.  No medical professional has attributed hypertension to service, and service treatment records do not demonstrate an incurrence of hypertension during the Veteran's active duty.  

The competent and credible evidence of record fails to demonstrate an in-service incurrence of hypertension, or evidence of hypertension within a year of the Veteran's separation, or continuous symptoms of a hypertension since service, or a relationship between the Veteran's hypertension and his service.  

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


